ELLIOTT, J.
This case was tried in the lower court with that entitled Emile J. Guidry and Mrs. Salina' Albert Guidry vs. Teche Transfer Company, Inc.,' No. 12,163, and submitted on the same evidence; except the furthér evidence of Drs. J. S¡ Martin and L. C. Chamberlain, taken in this case, and the lower court rejected plaintiff’s demand; he appealed to this court *228and the appeal submitted to us on the evidence contained in the record and in the case of Emile J. Guidry and of Mrs. Salina Albert Guidry vs. Teche Transfer Co., Inc., No. 12,163, the briefs of the parties covering both cases and this court is of the opinion that the judgment appealed from refusing plaintiff’s demand is erroneous for the same reasons which we have given in the case No. 12,163 entitled as above stated and that plaintiff Lee Booth Dixon is entitled to recover of defendant, Teche Transfer Co., Inc., all the damages sustained by him as a result of the overturning of the omnibus in which he was riding for hire with the plaintiffs in the said suit No. 12,163.
Having considered the anjount which the said Dixon ought to recover we have concluded that he is entitled to recover on account of his loss of clothing, loss of time caused by his injuriés, expenses on account of his injuries, and on account of his injuries and pain and suffering the total sum of Two Hundred Dollars, with legal interest from judicial demand until paid.
It is, therefore, ordered adjudged and decreed; that the judgment appealed from herein be and the same is hereby annulled, avoided and set aside and it is now ordered that plaintiff, Lee Booth Dixon, have judgment against defendant, Teche Transfer Co., Inc., in the full sum of Two Hundred Dollars, with legal interest from judicial demand; that the defendant and appellee pay the costs of both courts and this judgment is remanded to the lower court for execution as the law provides.